Citation Nr: 0928592	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-17 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Foster A. Glass, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran continued his appeal and 
testified at a hearing held at the St. Petersburg Regional 
Office (RO) in June 2007, before the undersigned Veterans Law 
Judge.

In April 2009, the Board determined that an opinion from an 
independent medical expert (IME) was required to clarify 
whether it was at least as likely as not that the Veteran 
currently diagnosed noted CAD was aggravated by his service-
connected PTSD and whether it was at least as likely as not 
that the Veteran's acute myocardial infarction in 2001 was 
precipitated by manifestations associated with his PTSD.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2008).  
The resulting IME opinion was received by the Board in April 
2009.  The opinion was forwarded to the Veteran with no 
further evidence or argument presented.  


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's service-
connected PTSD aggravates his coronary artery heart disease.


CONCLUSION OF LAW

The Veteran's coronary artery heart disease is aggravated by 
his service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 4.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

Service connection for PTSD, rated as 100 percent disabling, 
is currently in effect.  The Veteran contends that he has 
developed coronary artery heart disease secondary to his 
service-connected PTSD.  He does not otherwise contend that 
the coronary artery heart disease began in service, or is 
directly related to his active service, nor is this shown by 
the record to be the case, thus limiting his argument to 
principles of secondary service connection.  Accordingly, the 
Board will analyze the claim on that basis.  

Relevant clinical findings show that in July 2001, the 
Veteran suffered an acute inferior wall myocardial infarction 
due to occlusion of the mid right coronary artery.  In a 
September 2001 letter the Veteran's treating psychologist 
noted his history of multiple hospitalizations for anxiety 
and that he had high cholesterol and triglycerides, which 
were affected by stress and anxiety.  She also noted that his 
anxiety disorder was exacerbated by stress resulting from his 
unemployment and associated problems in living.  Since his 
heart attack, the Veteran had experienced increased insomnia, 
anxiety, panic attacks and flashbacks to life and death 
situations associated with his job.  She concluded that, 
after consulting with the Veteran's psychiatrist and 
cardiologist, the Veteran's anxiety and stress condition he 
had suffered from since working as a paramedic and prison 
guard in Nevada contributed significantly to his heart 
attack.  

In a letter dated in October 2001, the Veteran's 
cardiologist, noted the Veteran's history of an acute 
inferior wall myocardial infarction, which had been treated 
successfully.  He also noted the Veteran had a history of 
significant psychiatric disease manifested by PTSD.  The 
cardiologist noted the Veteran's primary risk factor for 
heart disease was his elevated lipids and that its etiology 
was possibly related to genetic factors.  He also noted that 
it was possible that stress and occupational disease could be 
secondary risk factors for the development of coronary artery 
disease.  In a letter, dated in January 200[2], the Veteran's 
psychiatrist concurred with the psychologist's opinion.  

In a subsequent letter, dated in August 2002, the 
cardiologist stated that at the time the Veteran's infarct 
was triggered, he was under a fair amount of physical and 
emotional distress.  He explained that severe emotional 
stress could be a trigger for myocardial infarction due to 
various mechanisms, including a catecholamine surge 
increasing the demand on his heart and possibly rupturing a 
vulnerable plaque.  In regard to risk factors for coronary 
artery disease, the Veteran had hyperlipidemia, which could 
be primary, but certainly his anxiety and PTSD could affect 
his lipid disorder as well.  He stated that a fair amount of 
secondary effect on the heart from extreme stress, which 
could produce a fair amount of catecholamine surges as well 
as possible hypertension, tachycardia and effects on the 
lipids.  The cardiologist concluded that there was a 
reasonable medical probability that the Veteran's anxiety and 
PTSD could affect his hyperlipidemia, his only risk factor, 
and therefore may have triggered his heart attack.

In a letter dated in September 2002, the Veteran's primary 
care physician believed that the Veteran's myocardial 
infarction may have been triggered by extreme emotional 
distress.  However she also noted that the Veteran's 
emotional distress was likely not the only cause of his 
coronary artery disease.  

A VA arteries, veins, and miscellaneous examination was 
conducted in January 2003.  The examiner reviewed the 
Veteran's claims file in its entirety, took a detailed 
history of symptoms, and reviewed the Veteran's medical 
history and medical evaluations.  The examiner also reviewed 
up-to-date information on coronary artery disease, noting 
that the well-accepted documented cardiac risk factors 
include male sex, advancing age, family history of premature 
coronary artery disease, dyslipidemia, hypertension, 
diabetes, tobacco use, sedentary lifestyle, obesity, high 
body mass index, elevated homocystine levels and high C-
reactive protein.  The diagnoses was coronary artery disease, 
status post myocardial infarction.  The examiner noted that 
the Veteran was currently asymptomatic with excellent 
exercise tolerance.  

The examiner also noted there were other risk factors which 
were not yet as well established with regard to cause and 
effect.  The examiner indicated that evaluation was currently 
ongoing regarding the association between stress states, such 
as PTSD and anxiety disorders, with various etiologic factors 
for increased risk of coronary artery disease.  He concluded 
that although these were suggestive, he did not believe they 
were currently well proven or accepted in the standard 
medical literature as causative agents or standard risk 
factors for coronary artery disease.  

In a VA cardiology opinion dated in June 2003, the examiner 
opined that while stress can be a contributing trigger in 
provoking chest discomfort, the development or progression of 
underlying coronary artery disease has never been proven to 
be caused or worsened by PTSD.  Rather the Veteran's coronary 
artery disease progressed because of risk factors independent 
of stress.  The examiner referred to an article published in 
the New England Journal of Medicine, which addressed this 
topic and which he believed applied to the Veteran.  The 
article noted that reasonable data suggests that depression, 
anxiety, hostility, and stress were not related to coronary 
artery calcification.  Conversely, it was well known that 
hyperlipidemia, was a major factor in the development of this 
disease process.  The VA examiner did not provide the 
specific cite.  

The Veteran's private cardiologist testified, under oath, in 
a December 2003 deposition that he was a board-certified 
cardiologist with 10 years of practice with the majority of 
his cardiology training in the UCLA system.  He was 
additionally certified in internal medicine and 
interventional cardiology, which is an added board 
certification for specialization in balloon angioplasty 
procedures.  He stated that he had treated the Veteran since 
July 2001 and believed that his service-connected PTSD was a 
factor in the development of his coronary artery disease.  He 
acknowledged that there were no primary, large, randomized 
studies that directly link PTSD and coronary disease, but in 
terms of understanding the disease process of PTSD, there 
was, at least from a scientific standpoint, a sense that 
there was a relationship between the two that was difficult 
to prove in a scientific study.  The cardiologist was only 
able to identify one study from the 1999 Journal of 
Psychology, which noted a majority of PTSD veterans had 
significantly elevated cholesterol levels versus a group of 
comparable non-PTSD individuals.  The study suggested an 
association between the two that may be related to their 
active adrenaline states that occur with PTSD.  See 
transcript (Tr.) at pages 7-11. 

In April 2009, the Board obtained an opinion from an 
independent medical expert (IME).  Dr. C. P., a specialist in 
cardiology, with specific training and experience in the 
adjudication of cardiovascular events in patients, similar to 
the Veteran.  He reviewed the detailed medical record, 
including facts pertinent to the Veteran's case.  He also 
noted that he had performed an extensive review of the 
literature related to the likelihood or not that PTSD is 
associated with coronary artery disease.  The IME noted that 
the Veteran carried at least two risk factors for coronary 
artery disease including hyperlipidemia and male sex.  He 
also carried a diagnosis of PTSD for which he receives 
treatment.  

The IME also carefully considered the December 2003 
deposition from the Veteran's treating cardiologist, noting 
that he was unable to cite any specific evidence to support 
his conclusion that the Veteran's PSTD aggravated/contributed 
to his coronary artery disease.  The IME then concluded that 
it was more likely that the Veteran's currently diagnosed 
coronary artery disease was not aggravated by his service-
connected PTSD.  Moreover his myocardial infarction in 2001 
was not likely precipitated by manifestations associated with 
the service-related PTSD.  The IME based this conclusion on 
the lack of any strong causative associated in the biomedical 
literature between PTSD and coronary artery disease and the 
lack of a plausible mechanism connecting these two problems.  
The IME noted that his opinion was also based on the strong 
predictive value of traditional risk factors for coronary 
artery disease and his professional and personal experience 
as a physician who has treated thousands of patients with 
coronary artery disease in both academic and VA settings.  
However, the IME also did not provide specific citations from 
medical literature to support his opinion.

In this case there are several opinions of record regarding 
the Veteran's claimed coronary artery disease, and whether it 
may be related to service-connected PTSD.  Where the record 
contains both positive and negative evidence, it is the 
responsibility of the Board to weigh the credibility and 
probative value of the medical opinions, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

After careful review of the evidence of record, and in light 
of the conflicting medical opinions discussed above, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran's 
service-connected PTSD has permanently aggravated his 
coronary artery disease.  

The negative evidence of record primarily consists of the 
medical opinions submitted by the VA examiners and the IME.  
The VA opinions reflect a full review of all medical evidence 
of record and medical literature on the issue, reveal a 
complete familiarity with the Veteran's medical history, are 
supported by detailed findings and rationale, consider 
multiple theories and risk factors regarding the disability, 
and are couched in terms of certainty.  Additionally, the IME 
opinion reflects access to the prior private opinions and 
bases the opinion on his professional and personal 
experience, as well as the traditional risk factors for CAD.  
However, the IME did not cite any specific evidence from 
medical literature to support his opinion.  

The positive evidence of record primarily consists of 
opinions and statements presented by the Veteran's private 
physicians and cardiologist.  The non-VA practitioners 
articulated credible opinions regarding etiology, and 
supported those opinions with clinical rationale and citation 
to the Veteran's medical history.  It is noted that in their 
initial opinions, dated in 2001, the private physicians did 
not indicate that the Veteran's service-connected PTSD played 
a significant role in the development or worsening of his 
diagnosed coronary artery disease.  

In a subsequent August 2002 letter, the private cardiologist 
suggested that the Veteran's service-connected PTSD "could" 
affect his hyperlipidemia, he also indicated that this was 
the Veteran's only risk factor for heart disease.  Likewise, 
the primary care physician stated that the Veteran's 
myocardial infarction "may" have been triggered by extreme 
emotional distress, but that this was not the only cause of 
his coronary artery disease.    

Nonetheless, with regard to the cardiologist's December 2003 
deposition, he noted that had been treating the Veteran for 
heart disorder since his heart attack in July 2001, thus he 
was well aware of his cardiovascular condition, medical 
treatment and the etiology of his disorder.  (Tr. at page 7)  
He added that the Veteran's service-connected PTSD was a 
factor in the development of his CAD.  Although with the 
exception of a single study published in 1999, the 
cardiologist was unaware of any medical literature that 
substantiated his opinion.

Under the circumstances of this particular case, the Board 
finds that at the very least, the evidence with respect to 
secondary service connection is in approximate balance, with 
no sound basis for choosing one medical opinion over the 
other.  Of record are contradictory medical opinions.  The 
Veteran's board-certified cardiologist, private physician, 
and psychiatrist maintain that the Veteran's PTSD is related 
to his CAD, whereas the VA examiners and an IME, a chief in 
the division of cardiology, maintain that his PTSD is not 
related to his CAD.  In this regard the Board notes that the 
professional qualifications of the medical providers are 
equal.  The Board also points out that no medical provider 
has cited to medical literature to support his or her 
conclusion or to reject any opposing conclusion.  In addition 
to the foregoing, the Board notes that while the Veteran's 
treating physician's opinion is afforded no greater probative 
value, the United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); see also White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001) (VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule.").  As such, when carefully reviewing and 
weighing the competent medical evidence of record, and 
despite the evidence that the Veteran's hyperlipidemia was 
the primary risk factor for coronary artery disease, the 
Board finds that the Veteran's coronary artery disease cannot 
be clearly dissociated from his service-connected PTSD.  

As the weight of the evidence for and against the claim is at 
least in relative equipoise on the question of whether the 
Veteran's service-connected PTSD caused or contributed to his 
development of coronary artery disease, service connection 
for coronary artery disease secondary to service-connected 
PTSD is warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  
This law redefines the obligations of VA with respect to the 
duty to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In view of the complete grant of 
the benefits requested in this case, there is no need for 
additional development or notice.  





ORDER

Service connection for coronary artery heart disease is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


